Citation Nr: 0605105	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  98-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability prior to August 10, 2005.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability after August 9, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from August 1970 
to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That decision denied entitlement to an 
increased evaluation for a left knee disability.  The 
decision also denied the veteran's request to reopen his 
claim for entitlement to service connection for a right knee 
disability.  The veteran was notified of this action and he 
appealed to the Board for review.

In March 2001 the Board issued a Decision/Remand, which 
confirmed the RO's action with respect to the right knee 
disability.  The Board further concluded that additional 
information was needed and, as such, the issue was remanded.  
The claim was eventually returned to the Board.  However, 
after reviewing the evidence obtained, the Board determined 
that additional information was still needed.  Hence, the 
claim was again remanded in July 2003.  The claim was 
returned and again the claim was remanded in July 2005.  It 
has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Medical evidence, prior to August 10, 2005, shows that 
the veteran's left knee disability is manifested by 
complaints of pain and instability.

3.  Medical evidence, after August 9, 2005, shows that the 
veteran's left knee disability is manifested by complaints of 
pain, mild instability, and some guarding of the knee.  

4.  The veteran has not been diagnosed as having traumatic 
arthritis of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability, to include instability, prior to August 
10, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
5257 (2005).  

2.  The criteria for a rating in excess of 20 percent for a 
left knee disability, to include instability, after August 9, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that as a result of its July 2003 Remand, the 
Board returned the claim for the specific purpose of insuring 
that the veteran was informed of the VCAA and how it would 
affect his increased evaluation claim.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the US Court of Appeals 
for Veterans Claims (the Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the veteran being 
given proper notice of the VCAA and how it would apply to his 
claim.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the 
Appeals Management Center (AMC)) have essentially cured the 
error in the timing of notice.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim involving 
increased evaluations by means of the discussions in the 
original rating decision, the statement of the case (SOC), 
the supplemental statements of the case (SSOC), and the 
Board's actions of March 2001 and July 2003.  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that his 
service-connected left knee disability was underrated and 
should be assigned a higher disability evaluation.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA within 60 days of receipt 
of the VCAA letter issued by the AMC of any additional 
records or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent numerous VA medical examinations of the knee over 
the course of this appeal, with the latest examination 
occurring in October 2005.  Such exams were accomplished so 
that the VA would have a more complete picture of the 
veteran's left knee disability.  

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the duty to procure examination 
of the veteran and the Board's development instructions in 
the Board's latest Remand of October 2005.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his left knee claim, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the veteran's knee condition.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, a rating decision, an SOC, SSOCs, and the Board's 
various actions, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  He has been told what the VA would do 
to assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the veteran's claim.  Thus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notification or development.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issues before the 
Board, there is the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are for consideration.  Fenderson v. West, 
12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Following the veteran's release from active duty, he 
submitted a claim for benefits for the left knee.  He 
asserted that he had pain and occasional buckling of the left 
knee.  On examination (in June 1972), the veteran walked 
without a limp.  The exam failed to find heat, effusion, 
deformity, abnormal mobility, or restriction of the motion of 
the left knee.  The results were forwarded to the RO which, 
in turn, granted service connection for "instability of the 
left knee".  See VA Form 21-6796, Rating Decision, August 
22, 1972.  A 10 percent disability rating was assigned in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5257.  

Twenty-six years later, in March 1998, the veteran submitted 
a request to the RO asking that his left knee be re-evalauted 
and that a disability evaluation in excess of 10 percent be 
assigned.  In conjunction with his request, the veteran 
underwent a VA Joints Examination in October 1998.  The 
veteran told the examiner that he suffered from constant pain 
that was somewhat relieved with medication.  Upon 
examination, edema, redness, and warmth were not found.  X-
ray films of the left knee were within normal limits.  
Crepitus was noted.  The range of motion of the knee was 
extension to 0 degrees and flexion was to 140 degrees.  
Stability was within normal limits and while the veteran was 
not able to complete deep knee bends, the doctor reported 
that the veteran's gait was normal.  

A second examination was performed in February 2003.  The 
veteran told the examiner that he had pain in the knee along 
with occasional swelling and instability.  The examiner, upon 
examination, found no swelling or deformity of the left knee.  
Pain was observed and crepitus was reported.  Flexion and 
extension was 0 to 140 degrees.  X-ray films were normal.  
Anterior, posterior drawer signs were negative along with the 
McMurray's test which was also negative.  The examiner 
reported that she had reviewed the claims folder and in 
conclusion found the left knee "normal".  

Another examination was accomplished in August 2005.  As he 
had in the past, the veteran complained of constant pain in 
the knee.  However, when questioned, the veteran admitted 
that his activities of daily living were not limited by the 
left knee condition.  The examiner noted that the veteran's 
medical records were negative for any pathology involving the 
left knee through 2003.  The veteran told the doctor that he 
wore a brace to support the knee along with using a cane for 
stability.  When examined, the doctor found the left knee 
without redness, heat, or swelling.  Atrophy of muscles or 
evidence of pain when walking was not observed.  

The examiner further found that the muscles did not show 
objective manifestations of disuse or functional impairment.  
However, the medial and lateral ligaments were found to be 
moderately lax with the cruciates tight.  Crepitus was again 
reported.  The range of motion of the knee was 0-120 degrees 
active, and 0-130 degrees passive, with 0-140 to be 
"normal".  The doctor wrote that pain was the main limiting 
factor.  Instability was diagnosed.  

To support the veteran's assertions, the veteran's VA medical 
records from 1997 to the present have been obtained and 
included in the claims folder.  A majority of the records for 
this period show complaints and treatment involving 
nonservice-connected disabilities.  There are references to 
generalized complaints of knee pain but the records are 
silent for repeated visits to the VA for specific treatment 
for the veteran's left knee disability.  

The record reflects that after the veteran's most recent VA 
examination of October 2005, the RO [Appeals Management 
Center Resource Unit] at Bay Pines, Florida, assigned a 20 
percent disability rating for the left knee disability 
effective the date of the examination.  A disability in 
excess of 10 percent was not granted prior to the date of the 
examination (October 5, 2005).  

The veteran's left knee disability has been rated pursuant to 
Diagnostic Code 5257, which indicates that slight impairment 
of either knee, including recurrent subluxation or lateral 
instability, will warrant a 10 percent evaluation.  38 C.F.R. 
Part 4 (2005).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  The VA Schedule for Rating Disabilities (Rating 
Schedule) provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (2005).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2005).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

Because the veteran has not been diagnosed as suffering from 
traumatic arthritis based on x-ray findings, a separate 
rating under VAOPGCPREC 23-97 is not for application.  

Nevertheless, limitation of motion of either knee may be 
rated pursuant to Diagnostic Codes 5260 or 5261, for 
limitation of flexion or extension of the leg.  38 C.F.R. 
Part 4 (2005).  Under Diagnostic Code 5260, a 10 percent 
evaluation applies where flexion is limited to 45 degrees.  A 
20 percent evaluation requires flexion limited to 30 degrees, 
and a 30 percent evaluation requires flexion limited to 15 
degrees.  Diagnostic Code 5261 provides for a 10 percent 
evaluation for extension limited to 10 degrees.  A 20 percent 
evaluation requires extension limited to 15 degrees, and a 30 
percent evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2005).  

Because ankylosis, either favorable or unfavorable, of the 
left knee has not been documented or diagnosed, the 
diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5256 (2005) are not for application.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2005).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2005).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2005).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The most recent VA knee examination, accomplished in August 
2005, showed that out of a possible 140 degrees of flexion, 
the veteran's flexion was between 120 to 130 degrees (10 to 
20 degrees of limitation).  Crepitus has been noted since the 
veteran originally submitted his claim for benefits in 1972.  
None of the three examinations accomplished in conjunction 
with this claim has noted muscle spasms or tissue atrophy.  
The veteran has claimed that the knee is instable.  He has 
complained of this manifestation since 1972, and he now wears 
a knee brace for added support and comfort.  Swelling and 
effusion also were not observed.  

Additionally, none of the examiners, either in 1998 or 2003 
or 2005, concluded that the veteran's ability to function was 
compromised as a result of his left knee disability.  That 
is, there is no indication from the record that the 
disability has produced incoordination, fatigability, or 
weakness, or that the veteran's ability to function daily was 
affected.  

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Codes 5261 (2005).  The veteran's extension has 
not been limited to 15 degrees.  Moreover, medical examiners 
have not reported that the veteran's functional ability has 
been restricted due solely to the left knee injury.  
Therefore, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation either 
before August 10, 2005, or after said date.  The evidence is 
not so balanced that there is any doubt on this point that 
could be resolved in the appellant's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005).  

With regard to the instability of the knee, instability has 
only been recently found during the most recent exam.  That 
is, prior to the August 2005 examination, the various doctors 
and medical professionals did not find muscle looseness, 
laxity, or instability of the left knee.  It has only been 
the most recent exam that reported moderately lax lateral and 
medial ligaments.  Nevertheless, there has been no showing of 
ankylosis or dislocated cartilage with episodes of locking.   
In effect, the criteria for a rating in excess of a 10 
percent rating for a left knee disability, before August 10, 
2005, or in excess of a 20 percent rating for a left knee 
disability, after August 9, 2005, are not met under any 
pertinent Diagnostic Code.

Additionally, normal range of motion for the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, 
Plate II (2005).  From the date of his claim for an increased 
evaluation to the most recent VA examination, the veteran's 
left knee extension has not been limited.  He has repeatedly 
shown zero degrees of extension for the range of motion.  
This is considered normal.  With respect to flexion, the 
veteran's flexion most recently was reported to be 120 
degrees passive and 130 degrees active.  This is out of 140 
degrees for normal range of motion.  Nevertheless, prior to 
this exam, the veteran's range of motion had been measured to 
be normal, or to be from 0 to 140 degrees.  Because there is 
no limitation of motion prior to August 10, 2005, the veteran 
does not meet the minimum requirements for an evaluation of 
10 percent pursuant to Diagnostic Code 5260 or 5261.  38 
C.F.R. Part 4 (2005).  With respect to after August 9, 2005, 
the limitation of motion is a mere 10 degrees actively or 20 
degrees passively.  Such a small limitation of motion does 
not qualify for an evaluation in excess of 20 percent 
pursuant to Diagnostic Codes 5260 and 5261.  38 C.F.R. Part 4 
(2005).

A review of the medical evidence also indicates that despite 
the veteran's claim to the contrary, there is no objective 
evidence of recurrent lateral instability of the left knee.  
Although subluxation of the patella has been recently noted, 
there is no competent evidence suggesting that an evaluation 
in excess of 10 percent, prior to August 10, 2005, should be 
assigned pursuant to the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 5257 (2005).  Moreover, none of the 
documents in the claims folder suggests or insinuates that 
the veteran's left knee instability could be classified as 
moderately severe or severe.  Hence, it is also the 
conclusion of the Board that the veteran does not display or 
experience the requisite characteristics that would allow for 
the assignment of an evaluation in excess of 20 percent after 
August 9, 2005.  

Additionally, because there is no medical evidence indicating 
that the veteran now has degenerative arthritis, Diagnostic 
Code 5003 is not for application.  38 C.F.R. Part 4 (2005).

It is the opinion of the Board that the 10 percent evaluation 
assigned prior to August 10, 2005, and the 20 percent 
evaluation assigned after August 9, 2005, for the left knee 
are more than adequate to compensate for any hypothetical 
increase in functional disability that may be attributable to 
pain on use or during flare-ups, given that the veteran's 
knee has not, on examination, exhibited any limitation of 
motion even remotely approaching a compensable limitation.

In accordance with the rating criteria noted above for knee 
disabilities, and with the instructions given in DeLuca, the 
preponderance of the evidence is against a rating higher than 
the ratings currently assigned for a left knee disability.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left knee disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability, prior to August 10, 2005, is denied.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability, after August 9, 2005, is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


